            CASE 0:21-cv-00153-WMW-KMM Doc. 9 Filed 02/05/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                      MOTION FOR ADMISSION PRO HAC VICE


Case Number: 21-CV-00153 (WMW/KMM)

Case Title: Setzer-White, et al. v. Equifax Information Services, LLC, et al.

                                         Affidavit of Movant

I, Gregory J. Myers, an active member in good standing of the bar of the U.S. District Court for
the District of Minnesota, request that this Court admit pro hac vice Eric Nicholson, an attorney
admitted to practice and currently in good standing in the U.S. District Court for the (please
identify ONE specific district to which the attorney is admitted) Eastern District of Michigan,
but not admitted to the bar of this court, who will be counsel for the defendant Experian
Information Solutions, Inc. in the case listed above. I am aware that the local rules of this court
require that an active Minnesota resident, unless the court grants a motion for a non-Minnesota
resident to serve as local counsel, who is a member in good standing of the bar of this court
participate in the preparation and presentation of the case listed above, and accept service of all
papers served.

Check one of the following:

 x I am a resident of the State of Minnesota, and agree to participate in the preparation and the
presentation of the case above and accept service of all papers served as required by LR 83.5(d)
(sign and complete information below).

__ I am not a resident of the State of Minnesota and hereby move for permission to act as local
counsel under LR 83.5(d). I agree to participate in the preparation and the presentation of the
case listed above, and accept service of all papers served as required by LR 83.5(d) should my
motion for a non-resident to serve as local counsel be granted by the court (sign and complete
information below and attach a completed Motion for Permission for a Non-Resident to Serve as
Local Counsel).

           Signature: /s/ Gregory J. Myers                     Date: February 5, 2021

           MN Attorney License #: 0287398




556841.1
           CASE 0:21-cv-00153-WMW-KMM Doc. 9 Filed 02/05/21 Page 2 of 2




                                Affidavit of Proposed Admittee

I, Eric Nicholson, am currently a member in good standing of the U.S. District Court for the
(please identify ONE specific district to which you are admitted) Eastern District of Michigan,
but am not admitted to the bar of this court. I understand that if this Court grants me admission
pro hac vice, the moving attorney identified in this motion must participate in the preparation and
presentation of the case listed above, and must accept service of all papers served as required by
LR 83.5(d). I further understand that the District of Minnesota is an electronic court and that I
will receive service as required by Fed. R. Civ. P. 5(b) and 77(d) by electronic means and I
understand that electronic notice will be in lieu of service by mail.

Signature: /s/ Eric Nicholson                       Date: February 5, 2021

Typed Name: Eric Nicholson

Attorney License Number: P83825 issued by the State of Michigan

Federal Bar Number (if you have one):

Law Firm Name: Jones Day

Law Firm Address: 150 West Jefferson, Suite 2100

                    Detroit, MI 48226

Main phone:         (313) 733-3939

Direct line:        (313) 230-7927

E-mail address:     eanicholson@jonesday.com




556841.1                                     2
